Michael F. Fleming
Associate
+1.212.309.6207
michael.fleming@morganlewis.com



December 9, 2019                                                    12/11/2019


Via ECF

The Honorable Vernon S. Broderick
United States District Court
 For the Southern District of New York
40 Foley Square, Courtroom 518
New York, NY 10007


Re:      Delacruz v. Christmas Tree Shops, Inc., 1:19-cv-10711-VSB
         Request to Extend Defendant’s Time to Respond to Complaint

Dear Judge Broderick:

We represent defendant Christmas Tree Shops, Inc. (“Defendant”) in the above-referenced action.
Pursuant to Rules I(A) and I(G) of Your Honor’s Individual Practices, we write with the consent of
counsel for plaintiff Emmanuel Delacruz (“Plaintiff”), respectfully to request that the Court extend
Defendant’s time to respond to the Complaint from December 12, 2019 to January 27, 2020. This
is Defendant’s first request for an extension of time to file a response to the Complaint.

In support of this request, counsel for Defendant states that it recently has been engaged in this
matter and needs time to become familiar with the relevant facts and allegations. As noted above,
Plaintiff’s counsel consents to this request. If granted, this extension will not affect any other date
scheduled in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)




                                                    Morgan, Lewis & Bockius      LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060             +1.212.309.6000
                                                    United States                       +1.212.309.6001
